Citation Nr: 0937127	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to helpless child benefits for the appellant on 
the basis of permanent incapacity for self-support before the 
age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to June 
1946, and died in November 1995.  The appellant is the 
veteran's son.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDINGS OF FACT

1.  The appellant, the veteran's son, was born in March 1953; 
his 18th birthday was in March 1971.   

2.  The evidence of record does not show that the appellant 
was permanently incapable of self-support by reason of a 
mental or physical condition prior to attaining the age of 
18.


CONCLUSION OF LAW

The criteria for entitlement to VA helpless child benefits 
are not met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. 
§ 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for helpless child 
benefits, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
October 2004 satisfied the 


duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, notification of regulations pertinent to 
the establishment of an effective date and of the disability 
rating were not provided until August 2006; however, the 
appellant has not been prejudiced as a result, as the 
preponderance of the evidence is against his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Private medical records, to include those generated for and 
considered in conjunction with the appellant's application 
for Social Security Administration (SSA) benefits, have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Moreover, 
because the appellant was over 18 years of age at the time of 
his claim for helpless child benefits, no VA examination is 
required to determine his eligibility, as his capacity for 
self-support prior to age 18 is the focus of his claim.  See 
38 C.F.R. § 3.159(c).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, the Board has thoroughly reviewed all the 
evidence in the claims folder, to include that submitted by 
and on behalf of the appellant.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails 


to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

For purposes of Title 38 of the United States Code, the term 
"child" is specifically defined as being unmarried, and 
must be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(A) (ii); 38 C.F.R. §§ 3.57(a) (1), 3.356 (2008).

The appellant contends that he became permanently incapable 
of self-support before the age of 18.  If supported by the 
evidence, this would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4) (a) (ii).  The record 
includes a birth certificate that indicates that the 
appellant is the biological son of the veteran; he was born 
in March 1953, and he thus attained the age of 18 in March 
1971.  

To establish entitlement to VA benefits on the basis of being 
a helpless child, various factors under 38 C.F.R. §3.356 are 
for consideration.  Principal factors for consideration are:

(1)	 The fact that a claimant is 
earning his or her own support is prima 
facie evidence that he or she is not 
incapable of self-support.  Incapacity 
for self-support will not be considered 
to exist when the child by his or her 
own efforts is provided with sufficient 
income for his or her reasonable 
support.

(2)	 A child shown by proper evidence 
to have been permanently incapable of 
self-support prior to the date 


of attaining the age of 18 years, may be 
so held at a later date even though 
there may have been a short intervening 
period or periods when his or her 
condition was such that he or she was 
employed, provided the cause of 
incapacity is the same as that upon 
which the original determination was 
made and there were no intervening 
diseases or injuries that could be 
considered as major factors.  Employment 
which was only casual, intermittent, 
tryout, unsuccessful, or terminated 
after a short period by reason of 
disability, should not be considered as 
rebutting permanent incapability of 
self-support otherwise established.

(3)	It should be borne in mind that 
employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the 
child, the economic situation of the 
family, indulgent attitude of parents, 
and the like.  In those cases where the 
extent and nature of disability raises 
some doubt as to whether they would 
render the average person incapable of 
self-support, factors other than 
employment are for consideration.  In 
such cases there should be considered 
whether the daily activities of the 
child in the home and community are 
equivalent to the activities of 
employment of any nature within the 
physical or mental capacity of the child 
which would provide sufficient income 
for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered 


as a major factor in the determination 
to be made, unless it is shown that it 
was due to physical or mental defect and 
not to mere disinclination to work or 
indulgence of relatives or friends.

(4)	 The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

After a full review of the record, the Board finds that the 
appellant was not incapable of self-support by reason of 
mental or physical defect prior to attaining the age of 18 
years.  The only evidence of record dated prior to the 
appellant's 18th birthday in March 1971 is public school 
grade reports and standardized testing results.  These 
records reflect that the appellant was enrolled in special 
education programs until 1967, when he entered a "standard" 
fifth grade; at the time of his 


18th birthday, he was enrolled in the 9th grade.  The record 
also reflects that the appellant was ultimately graduated 
from high school in 1974 at age 21, and earned a bachelor 
degree in criminal justice from a state university in 1982 at 
age 29.  This evidence does not show that the appellant was 
incapable of self-support prior to age 18.

The appellant contends a January 2006 statement that a 
childhood brain defect caused legal blindness, epileptic 
seizures, and cognitive impairments, all of which have made 
him incapable of self-support.  However, the only pertinent 
evidence was generated subsequent to his 18th birthday, and 
fails to confirm his assertion.  

The claimed brain defect, left homonymous hemianopsia, is a 
condition which eliminates the left side of the field of 
vision.  Private treatment records show that it was first 
diagnosed in May 1972, when the appellant was 19 years old; 
there is no objective evidence that it existed prior to that 
time.  To the extent that the September 1999 state disability 
determination indicated that the appellant's "right temporal 
lobe deformity" began at age 6, this specific age appears to 
have been reported by the appellant, as no objective basis 
for this finding was noted.  Moreover, because the appellant 
is not a medical professional, he may make lay observations 
of his symptoms, but any opinions offered with respect to the 
existence or origin of his diagnosed left homonymous 
hemianopsia disorder are not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

With respect to the claimed epileptic seizures, a private 
treatment record dated in May 1972 reflects that the 
appellant's first seizure occurred in April 1972, when he was 
19 years old; SSA disability determinations dated in March 
1976 and May 2001 also reflect that the appellant's epilepsy 
was first diagnosed in 1972.  Additionally, none of the 
evidence reflects that the appellant was ever found by a 
medical professional to be legally blind.  Indeed, a May 1972 
private treatment record concluded that there was exophoria 
of the right eye, but no evidence of 


blindness, and a February 1988 private treatment record 
indicated that the appellant was visually impaired, but not 
legally blind.  Further evidence includes a June 1982 private 
treatment record indicating that the appellant regularly 
drove a car, albeit uncomfortably in territory with which he 
was not familiar, and the May 2001 SSA determination noting 
that the appellant "watches TV sometimes."

Finally, the veteran's claimed cognitive impairment is 
documented in the record, to include his enrollment in 
special education classes until age 14, and his delayed 
completion of high school and college.  However, such 
educational difficulties do not show that the appellant was 
incapable of self-support prior to age 18.  Although his 
schooling took longer than average, he was, as noted above, 
able to complete college when provided with educational 
accommodations such as large print texts.  But nowhere in the 
record is it evidence that the appellant was unable to work 
or otherwise support himself.  

Ultimately, the appellant's left homonymous hemianopsia has 
resulted in vision impairment such that he is required to use 
alternate techniques to have a "complete" field of vision.  
The record also shows that his pre-college schooling was 
extended in duration.  However, it is clear that he was 
successfully introduced into "mainstream" classes by age 
14, and has been able to overcome his vision and learning 
difficulties by utilizing alternative methods to engage in 
those tasks.  Moreover, the June 1982 private neurologic 
report noted that the appellant was currently working full 
time; neuropsychiatric testing reflected that the appellant 
had "particular strengths" in certain areas such that work 
in familiar surroundings that did not tax his visual 
capacities would be best.  Thus, the evidence does not show 
that the appellant was permanently incapable of self-support 
prior to age 18.  For that reason, he is not entitled to 
helpless child benefits.

Because evidence satisfying the criteria for helpless child 
benefits is not of record, the preponderance of the evidence 
is against the appellant's claim.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for entitlement to helpless child benefits, on the 
basis of permanent incapacity for self-support before the 
appellant attained the age of 18, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


